     Case 3:20-cv-01893-E-BK Document 5 Filed 09/15/20                Page 1 of 2 PageID 10



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DOYLE WAYNE BINGHAM,                              §
    #126074982,                                   §
               PLAINTIFF,                         §
                                                  §
V.                                                § CIVIL CASE NO. 3:20-CV-1893-E-BK
                                                  §
LSC,                                              §
                       DEFENDANT.                 §

                   FINDINGS, CONCLUSIONS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this pro se case was referred to the

United States magistrate judge for case management, including the issuance of findings and a

recommended disposition. For the reasons that follow, this action should be DISMISSED

WITHOUT PREJUDICE for failure to comply with a court order.

        On July 20, 2020, the Court issued a deficiency order, which required Plaintiff to (1) file

his civil rights complaint on the court approved form and (2) pay the $400.00 filing fee or file a

request to proceed in forma pauperis. Doc. 4. See also N.D. Tex. Misc. Ord. 14 (requiring

inmates to file civil rights complaints on the court-approved form). The deadline for Plaintiff’s

response was August 18, 2020. As of the date of this recommendation, however, Plaintiff has

not responded to the Court’s deficiency order, nor has he sought an extension of time to do so.

        Rule 41(b) of the Federal Rules of Civil Procedure allows a court to dismiss an action sua

sponte for failure to prosecute or for failure to comply with the federal rules or any court order.

Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998). “This authority flows from the court’s

inherent power to control its docket and prevent undue delays in the disposition of pending
  Case 3:20-cv-01893-E-BK Document 5 Filed 09/15/20                   Page 2 of 2 PageID 11



cases.” Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v.

Wabash R.R. Co., 370 U.S. 626 (1962)).

       Plaintiff has been given ample opportunity to respond to the Court’s order. He has

impliedly refused or declined to do so. Therefore, this action should be DISMISSED

WITHOUT PREJUDICE for failure to comply with a court order and for lack of prosecution.

See FED. R. CIV. P. 41(b) (an involuntary dismissal “operates as an adjudication on the merits,”

unless otherwise specified).

       SO RECOMMENDED on September 15, 2020.




                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the specific finding or recommendation to which
objection is made, state the basis for the objection, and specify the place in the magistrate judge’s
report and recommendation where the disputed determination is found. An objection that merely
incorporates by reference or refers to the briefing before the magistrate judge is not specific.
Failure to file specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or adopted by the district
court, except upon grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79
F.3d 1415, 1417 (5th Cir. 1996), modified by statute, 28 U.S.C. § 636(b)(1) (extending the time to
file objections to 14 days).




                                                 2
